FILED
                              NOT FOR PUBLICATION
                                                                            APR 13 2010
                    UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS


                              FOR THE NINTH CIRCUIT


BROWN JORDAN                           )      No. 09-55259
INTERNATIONAL INC.,                    )
a Florida corporation,                 )      D.C. No. 2:02-CV-05226-GAF-VBK
                                       )
      Plaintiff – Appellee,            )      MEMORANDUM *
                                       )
      v.                               )
                                       )
DALE BOLES, an individual,             )
                                       )
      Defendant – Appellant.           )
                                       )
                                       )      No. 09-55498
BROWN JORDAN                           )
INTERNATIONAL INC.,                    )      D.C. No. 2:02-CV-05226-GAF-VBK
a Florida corporation,                 )
                                       )
      Plaintiff – Appellee,            )
                                       )
      v.                               )
                                       )
DALE BOLES, an individual,             )
                                       )
      Defendant – Appellant.           )
                                       )




      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                    Appeal from the United States District Court
                       for the Central District of California
                     Gary A. Feess, District Judge, Presiding

                              Submitted April 6, 2010 **
                                Pasadena, California

Before:      FERNANDEZ, SILVERMAN, and GRABER, Circuit Judges.

      Dale Boles appeals the district court’s denial of his motion for attorney’s

fees. The district court determined that the motion was not timely. We affirm.

      Boles’ request for fees followed the district court’s order denying a motion

to reopen that had been filed by Brown Jordan International, Inc. (“BJI”). Review

of that order makes it plain that it was a final determination of the motion. It fully

adjudicated the issues and evidenced the district court’s “‘intention that it be the

court’s final act.’” Casey v. Albertson’s Inc., 362 F.3d 1254, 1258 (9th Cir. 2004);

see also Ford v. MCI Commc’ns Corp. Health & Welfare Plan, 399 F.3d 1076,

1079–80 (9th Cir. 2005); Beaudry Motor Co. v. Abko Props., Inc., 780 F.2d 751,

754–55 (9th Cir. 1986). In fact, Boles’ motion for fees made it plain that he

understood that the order was final.1



      **
      The panel unanimously finds this case suitable for decision without oral
argument. Fed. R. App. P. 34(a)(2).
      1
      Boles alludes to other possible arguments regarding finality, but he has not
developed those on appeal. We will not consider them. See Indep. Towers of
Wash. v. Washington, 350 F.3d 925, 929–30 (9th Cir. 2003).

                                           2
      Boles had fourteen days to file his motion for attorney’s fees,2 but he did not

file his motion until twenty-seven days after entry of the order. He, however,

argues that the time to file his motion had not yet begun to run because no separate

document setting forth the denial of the motion to reopen had been filed. See Fed.

R. Civ. P. 58(a). In that Boles errs because the order was a denial of a motion for

relief from a final order3 for which no separate document was required.4 It does

not matter that BJI did not mention Rule 60 in its motion to reopen because the

label on a motion has little or no significance. See Harvest v. Castro, 531 F.3d

737, 745–46 (9th Cir. 2008); Hasbrouck v. Texaco, Inc., 879 F.2d 632, 635–36

(9th Cir. 1989); Munden v. Ultra-Alaska Assocs., 849 F.2d 383, 386 (9th Cir.

1988). What BJI sought here was a reopening so that it could demonstrate that

Boles had repeatedly breached the prior settlement agreement and pursue further

claims against him. That could be characterized as a motion for relief from a final

judgment. See Fed. R. Civ. P. 60(b)(6); Keeling v. Sheet Metal Workers Int’l

Ass’n, Local Union 162, 937 F.2d 408, 410–11 (9th Cir. 1991); see also Kokkonen

v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 378, 114 S. Ct. 1673, 1675, 128 L.



      2
          See Fed. R. Civ. P. 54(d)(2)(B)(i); see also C.D. Cal. R. 54–12.
      3
          See Fed. R. Civ. P. 60(b)(6).
      4
          See Fed. R. Civ. P. 58(a)(5).

                                            3
Ed. 2d 391 (1994); Lehman v. United States, 154 F.3d 1010, 1017 (9th Cir. 1998).

The district court so characterized the motion to reopen, and, despite Boles’ later

jeremiads, the terms of the order made it perfectly clear that the district court was

deciding a Rule 60(b)(6) motion. Thus, the time to request fees began to run when

the order itself was entered, and Boles’ motion for fees was not timely.5

      AFFIRMED.




      5
        Because the district court did not err in deciding the issue, it did not abuse
its discretion when it declined to reconsider. See Phelps v. Alameida, 569 F.3d
1120, 1131–32 (9th Cir. 2009).

                                           4